Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed June 9, 2021 is acknowledged. Claims 1-20 are deleted. Claims 21-40 are added. Now, Claims 21-40 are pending.
Double Patenting Rejection(s)
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10 308 789. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: Claim 5 of the foregoing patent is directed to an ablator composition that is fully encompassed by that of the current application. 

4.	Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 11 174 370. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: Claim 17 of the foregoing patent is directed to an ablator composition that is fully encompassed by that of the current application. 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 21-40 are rejected under 35 U.S.C. 103 as being obvious over Barney (US 6 627 697) in view of Blome (US 3 317 455) and JP877 (JP 2003 226877).
	For Claims 21-22, 25-27, 29-32 and 38, Barney discloses an aerospace vehicle comprising a reinforced ablator structure having a phenolic honeycomb core integrated with an ablator composition for providing ablation protection after cure thereof and a method of making the reinforced ablator structure. The ablator composition comprises a silicone resin, a low-density filler such as silica microballoons, a catalyst (i.e., a curing agent) to crosslink the silicone resin and a thinning fluid. (Abstract and col. 2, lines 28-34 and col. 6, lines 1-33) The amounts of the silicone resin, silica microballoons, catalyst and thinning fluid are exemplified at Table I. The density of the composition is described at col. 2, lines 28-34. Barney is silent on the use of a) a boron-containing compound; and b) an ammonium phosphate dibasic. For a), Blome discloses the use anti-flaming agent (such as boric acid) in a silicone ablator composition. (col. 1, lines 11-14, col. 2, lines 29-36 and col. 3, lines 12-17) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Blome’s boric acid in Barney’s composition to enhance the flame retardance. Especially, Blome is in the same field of endeavor as that of Barney. The amount of the boric acid is described at col. 3, lines 12-17. For b) Blome further teaches that as the anti-flaming agent, boric acid, ammonium phosphate (i.e., monobasic), etc. (col. 3, lines 12-17) Since both boric acid and ammonium phosphate have the same function, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a mixture of the two anti-flaming agents with expected success. The amount of the ammonium phosphate is described at col. 3, lines 12-17. Blome is silent on the use of ammonium phosphate dibasic. However, as flaming retarding agents, JP877 teaches the equivalency and interchangeability between ammonium phosphate monobasic and ammonium phosphate dibasic. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the ammonium phosphate dibasic in Barney’s composition with expected success. For Claims 23-24 and 39-40, the amounts of the boric acid and the ammonium phosphate dibasic as disclosed at col. 3, lines 12-17, which encompassed the slightly narrower ranges, respectively, of the presently claimed amounts. To this end, Examiner notes, “[w]here the ‘claimed ranges are completely encompassed by the prior art, the conclusion [that the claims are prima facie obvious] is even more compelling than in cases of mere overlap.’ ” (citation omitted) In re Harris, 74 USPQ2d 1951 (Fed. Cir. 2005) For Claim 28, the ablator composition is uncured. (col. 5, lines 21-39) For Claims 33-37, Barney further teaches a method of forming an ablator structure involving closed-die molding the composition, where a honeycomb core is uniformly filled with the ablator composition. (col. 6, lines 1-20) Alternatively, the honeycomb is bonded to a structure. (col. 5, lines 21-39) Banrney is silent on packing the ablator composition into an open face of the honeycomb core. However, Barney further teaches that the honeycomb core is filled with the ablator composition in the close-die molding process, supra, in order to provide protection from the extreme thermal environment. (col. 3, lines 20-46) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to pack the ablator composition into an open face of the honeycomb core (similar to filling the honeycomb core with the ablator composition in the foregoing closed-die molding) to afford a reinforced ablator structure with excellent protection from extreme thermal environment with expected success. The ablative structure can further be scored prior to curing the honeycomb core and the ablator composition. (col. 5, lines 21-39, col. 6, lines 1-47 and Figures)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
November 14, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765